United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-1130
                                 ___________

Martin Wishnatsky,                       *
                                         *
               Appellant,                *
                                         *
       v.                                *
                                         *
Timothy Schuetzle, Warden of the         * Appeal from the United States
North Dakota State Penitentiary, in      * District Court for the
his individual capacity; Wanda Bier,     * District of North Dakota.
assistant to the NDSP Warden, in her     *
individual capacity; Judy Berg, NDSP     *      [UNPUBLISHED]
property officer, in her individual      *
capacity; Cordell Stromme, Chief of      *
Security at NDSP, in his individual      *
capacity; Mirna Stromme, NDSP mail       *
clerk, in her individual capacity,       *
                                         *
               Appellees.                *
                                    ___________

                        Submitted: March 25, 1998

                             Filed: March 27, 1998
                                 ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________
PER CURIAM.

      Martin Wishnatsky appeals from the district court&s1 grant of summary judgment
to North Dakota State Penitentiary (NDSP) officials in his 42 U.S.C. § 1983 action.
We affirm the judgment of the district court.

       Mr. Wishnatsky claimed that while he was an NDSP inmate from March until
August 1992, defendants violated his First Amendment rights by screening from his
incoming and outgoing mail “postcards of unborn children, both alive in the womb and
dead through abortion.” According to defendants, they enforced a policy prohibiting
possession of pictures of aborted fetuses (aborted-fetus policy); inmates were permitted
to promote their abortion views orally, and to send, receive, and read letters, articles,
or other literature regarding abortion; and when a postcard violating the aborted-fetus
policy arrived at NDSP addressed to Mr. Wishnatsky, he was notified it was
prohibited, it was placed in his file for him to retrieve upon his release, and a copy of
the card&s written portion was given to him.

       Defendant Warden Timothy Schuetzle attested he had continued the aborted-
fetus policy based on his NDSP experience, as well as on abortion-related violence in
open society, and was “personally aware of numerous incidents at NDSP where
pictures were the impetus of physical confrontations.” Mr. Schuetzle attested he
believed abortion was “a sensitive issue to numerous inmates,” and inmates& beliefs on
the issue had “caused verbal threats and confrontation between inmates.” After Mr.
Schuetzle had enforced the policy to prohibit Mr. Wishnatsky from receiving postcards
depicting aborted fetuses, Mr. Wishnatsky complained of inmates& threats against him
that the district court found “quite chilling and obviously related to [his] stance on
abortion.”


      1
       The Honorable Rodney S. Webb, Chief Judge, United States District Court for
the District of North Dakota.

                                          -2-
       Although “[p]rison walls do not form a barrier separating prison inmates from
the protections of the Constitution,” their First Amendment rights may be limited by
regulations “reasonably related to legitimate penological interests.” See Turner v.
Safley, 482 U.S. 78, 84, 89 (1987). Given the deference granted prison officials and
the particular facts of this case--including the alternative means of expression available,
and the threats of inmate violence (which appear related to Mr. Wishnatsky&s abortion
stance)--we conclude Mr. Wishnatsky failed to meet his burden of demonstrating the
aborted-fetus policy was not reasonably related to NDSP&s penological interest in
security. See Bell v. Wolfish, 441 U.S. 520, 547 (1979) (prison administrators
accorded “wide-ranging deference” in adopting and executing policies they deem
necessary for security); Orebaugh v. Caspari, 910 F.2d 526, 527-28 (8th Cir.1990) (per
curiam) (inmate bears burden of proving policy is not reasonably related to legitimate
penological interest).

       Furthermore, Mr. Wishnatsky&s evidence did not establish that he was denied
postcards unmistakably depicting in utero fetuses, and we believe any denial of a
postcard that may have depicted a fetus in the womb was supported by the same
security concerns as the aborted-fetus policy.

     Finally, as inmates were prohibited from possessing pictures of aborted fetuses,
we conclude NDSP could properly confiscate as contraband any such postcards that
Mr. Wishnatsky attempted to mail from prison.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                           -3-